DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-10,15,17-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kim (KR20060056630 translation).
As to claim 1, Kim discloses a secondary battery comprising: an electrode assembly including a first electrode plate, a second electrode plate, and a separator interposed between the first electrode plate and the second electrode plate (figure 2 number 121,122,123); a pouch exterior material for encompassing the electrode assembly; and adhesives dispensed in a dot array form on a surface of the pouch exterior material toward the electrode assembly (figure 5 number 110,130).
As to claim 2, Kim discloses wherein the pouch exterior material comprises: a first exterior case portion being in contact with one long side portion of the electrode assembly; and a second exterior case portion extending from the first exterior case portion and being in contact with the other long side portion of the electrode assembly, wherein the adhesives are formed on the first exterior case portion, on the second exterior case portion, or on both of the first and second exterior case portions (figure 5 number 110,130).
As to claim 3, Kim discloses wherein the first and second exterior case portions include sealing portions adhered to each other from the outside of the electrode assembly, and each of the sealing portions further includes the adhesive (figure 3 number 130).
As to claim 4, Kim discloses wherein the pouch exterior material comprises: a first insulation layer encompassing the electrode assembly; a metal layer formed on the first insulation layer; and a second insulation layer formed on the metal layer, wherein the adhesives are formed on the first insulation layer (figure 3 number 112,111,113,130).
As to claim 5, Kim discloses wherein the first insulation layer includes casted polypropylene or modified polypropylene (page 4 line 15).
As to claim 6, Kim discloses wherein the adhesives include anchoring parts coupled to the first insulation layer (figure 5b number 130).
As to claim 7, Kim discloses wherein the adhesives dispensed in the dot array form include a regular quadrilateral form, or a zigzag form in which neighboring columns cross each other (figure 5b number 130).
As to claim 8, Kim discloses wherein before compressing the pouch exterior case and the electrode assembly, the adhesives dispensed in the dot array form are shaped of triangles, quadrangles, pentagons, hexagons, polygons, circles or stars, which are spaced apart from each other with empty spaces therebetween, and after compressing the pouch exterior case and the electrode assembly, the compressed adhesives overlap each other without empty spaces therebetween (figure 3 number 130,figure 5b number 130).
As to claim 9, Kim discloses wherein the adhesives dispensed in the dot array form overlap each other to form a line, and the line includes multiple lines (figure 5b number 130).
As to claim 10, Kim discloses wherein the adhesives are adhered to the first electrode plate, the second electrode plate, or the separator in the electrode assembly (figure 3 number 121).
As to claim 15, Kim discloses wherein the adhesives are shaped to form deformed circles or deformed by overlapping portions thereof in contact with each other (figure 5a number 130).
As to claim 17, Kim discloses a method for manufacturing a secondary battery method, the method comprising: preparing a planar pouch exterior case; forming at least one recess in some regions of the pouch exterior case so as to allow the pouch exterior case to accommodate electrode assembly; dispensing adhesives on at least one of the planar surface of the pouch exterior case and the bottom surface of the recess in a dot array form; and accommodating the electrode assembly in the recess of the pouch exterior case, sealing, and then compressing the pouch exterior case and the electrode assembly for the adhesives to adhere the pouch exterior case and the electrode assembly to each other (figure 3 and 5b and page 6-7).
As to claim 18, Kim discloses a method for manufacturing a secondary battery method, the method comprising: preparing a planar pouch exterior case; dispensing adhesives on at least some regions of the pouch exterior case in a dot array form; forming at least one recess in some regions of the pouch exterior case so as to allow the pouch exterior case to accommodate electrode assembly; and accommodating the electrode assembly in the recess of the pouch exterior case, sealing, and then compressing the pouch exterior case and the electrode assembly for the adhesives to adhere the pouch exterior case and the electrode assembly to each other (figure 3 and 5b and page 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20060056630) in view of Kim et al. (US20190229361).
	Kim discloses the secondary battery described above. Kim fail to disclose wherein the adhesives have a thickness in a range of 1 pm to 50 pm, wherein the adhesives have a peel strength in a range of 300 gf/25 mm to 2500 gf/25 mm, wherein the adhesives have a pitch in a range of 1 mm to 5 mm and a diameter in a range of 0.8 mm to 5 mm wherein after compression, the compressed adhesives have a pitch in a range of 1 mm to 5 mm and an equivalent diameter in a range of 1.1 mm to 7 mm and wherein the adhesives include any one of polymers selected from the group consisting of cellulose, polyvinylidenefluoride-cohexafluoropropylene, polyvinylidene fluoridecotrichloroethylene, polymethylmethacrylate, polybutylacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetatepropionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and polypropylene-maleic acid anhydride, or a mixture of two or more thereof.
	Kim et al. teaches wherein the adhesives have a thickness in a range of 1 pm to 50 pm (paragraph 0020), wherein the adhesives have a peel strength in a range of 300 gf/25 mm to 2500 gf/25 mm (paragraph 0021), wherein the adhesives have a pitch in a range of 1 mm to 5 mm and a diameter in a range of 0.8 mm to 5 mm wherein after compression (paragraph 0022), the compressed adhesives have a pitch in a range of 1 mm to 5 mm and an equivalent diameter in a range of 1.1 mm to 7 mm (paragraph 0023) and wherein the adhesives include any one of polymers selected from the group consisting of cellulose, polyvinylidenefluoride-cohexafluoropropylene, polyvinylidene fluoridecotrichloroethylene, polymethylmethacrylate, polybutylacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetatepropionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and polypropylene-maleic acid anhydride, or a mixture of two or more thereof (paragraph 0024) for the purpose of having improved safety and manufacturing method thereof are provided which can suppress a voltage drop, heat generation and/or ignition due to a minute short between a positive electrode plate and a negative electrode plate by preventing or substantially preventing an electrode assembly form moving within a laminate exterior case due to drop impact and/or a collision (paragraph 0006).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kim with wherein the adhesives have a thickness in a range of 1 pm to 50 pm wherein the adhesives have a peel strength in a range of 300 gf/25 mm to 2500 gf/25 mm wherein the adhesives have a pitch in a range of 1 mm to 5 mm and a diameter in a range of 0.8 mm to 5 mm wherein after compression the compressed adhesives have a pitch in a range of 1 mm to 5 mm and an equivalent diameter in a range of 1.1 mm to 7 mm and wherein the adhesives include any one of polymers selected from the group consisting of cellulose, polyvinylidenefluoride-cohexafluoropropylene, polyvinylidene fluoridecotrichloroethylene, polymethylmethacrylate, polybutylacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetatepropionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and polypropylene-maleic acid anhydride, or a mixture of two or more thereof for the purpose of having improved safety and manufacturing method thereof are provided which can suppress a voltage drop, heat generation and/or ignition due to a minute short between a positive electrode plate and a negative electrode plate by preventing or substantially preventing an electrode assembly form moving within a laminate exterior case due to drop impact and/or a collision (paragraph 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724